Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-5, 8-9, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cho (US 20120133685).
Regarding claim, 1 Cho teach a dimming value filtering device for spatially filtering dimming values for adjusting the brightness of blocks of a backlight (fig. 2), the device comprising: 
a mask generating circuit (fig. 2, item 12, ) configured to generate a plurality of masks different from each other ([0032] The spatial filter coefficient selector 15 compares histograms of a previous frame image and a current frame image with each other. If the number of bright pixels in the current frame image histogram decreases, the spatial filter coefficient selector 15 increases the size of spatial filter mask blocks having coefficients greater than 0, as shown in FIG. 5B, so as to increase the number of lit light 
a mask application circuit (fig. 2, fig. 2, item 15) configured to select one of the plurality of masks depending on a position of a block (fig. 3A-3B) and to apply a selected mask to the block ([0037]); 
a filtering result calculating circuit configured to calculate a filtered dimming value for the block according to the selected mask; and a transmitting and receiving circuit configured to transmit the filtered dimming value ([0038] The spatial filter 13 multiplies the representative values x1 to x25 for respective blocks, input from the block representative value determination unit 12, by the mask coefficients selected by the spatial filter coefficient selector 15 and provides a dimming value for each block, which is generated from the multiplication, to the temporal filter 16. An output g(x13) of the spatial filter 13 may be represented by Equation (1) and schematized as illustrated in FIG. 6).

Regarding claim, 2 Cho teach wherein each mask comprises a plurality of coefficients and the filtering result calculating circuit (fig. 2) uses the coefficients to calculate the filtered dimming value for the block ([0038] fig. 6).

claim, 3 Cho teach wherein the position of the block is one of a center, an edge, and a corner (fig. 6) of a video image ([0052]).

Regarding claim, 4 Cho teach wherein the plurality of masks comprise a center mask applied to a block positioned at the center of the video image, an edge mask applied to a block positioned at the edge of the video image, and a corner mask applied to a block positioned at the corner of the video image (fig. 6, [0038] The spatial filter 13 multiplies the representative values x1 to x25 for respective blocks, input from the block representative value determination unit 12, by the mask coefficients selected by the spatial filter coefficient selector 15 and provides a dimming value for each block, which is generated from the multiplication, to the temporal filter 16. An output g(x13) of the spatial filter 13 may be represented by Equation (1) and schematized as illustrated in FIG. 6. And [0039] The temporal filter 16 disperses the dimming value for each block, received from the spatial filter 13, for a plurality of frame periods to prevent flicker. The temporal filter 16 may temporally disperse the dimming value for each block using an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter since [0038] [0039] describes the mask coefficients selected by the spatial filter coefficient selector 15 and provides a dimming value for each block that means block positioned at the center of the video image, an edge mask applied to a block positioned at the edge of the video image, and a corner mask applied to a block positioned at the corner of the video image as per fig. 6).

claim, 5 Cho teach wherein the mask comprises a plurality of coefficients corresponding to the block and its neighboring blocks and the filtering result calculating circuit calculates the filtered dimming value by performing an arithmetic operation with respect to dimming values of the block and its neighboring blocks and the plurality of coefficients ([0038] The spatial filter 13 multiplies the representative values x1 to x25 for respective blocks, input from the block representative value determination unit 12, by the mask coefficients selected by the spatial filter coefficient selector 15 and provides a dimming value for each block, which is generated from the multiplication, to the temporal filter 16. An output g(x13) of the spatial filter 13 may be represented by Equation (1) and schematized as illustrated in FIG. 6 g(x13)=x1h1+x2h2+ . . . +x24h24+x25h25 ).
Regarding claim, 8 Cho teach wherein the neighboring blocks (fig. 3A-3B, backlight blocks) comprise horizontal blocks horizontally adjacent to the block, vertical blocks vertically adjacent to the block, and corner blocks diagonally adjacent to the block (fig. 6).
Regarding claim, 9 Cho teach wherein the plurality of coefficients comprise a center coefficient corresponding to the block, horizontal coefficients corresponding to the horizontal blocks, vertical coefficients corresponding to the vertical blocks, and corner coefficients corresponding to the corner blocks (fig. 6).

Regarding claim, 14 Cho teach wherein the mask application circuit designates a region, for which filtering is to be performed, in a video image and applies one of the plurality of masks to a block included in the region (fig. 6, [0038]-[0041]).
claim, 15 Cho teach wherein the mask application circuit applies different masks to respective blocks included in the region according to positions of the respective blocks included in the region (fig. 3A-3B, [0029] [0030]).

Regarding claim, 16 Cho teach wherein the region is previously determined and stored ([0033]).

Regarding claim, 17 Cho teach an image data processing device (fig. 2) comprising: 
a block acquisition circuit configured to divide a video image into a plurality of regions and to designate each region as blocks ([0026] The block segmentation unit 11 segments an input image into N.times.M (N and M are positive integer greater than n) blocks, which is larger than the number of mask segments of the spatial filter 13. A light-emitting surface of a backlight is segmented into N.times.M blocks corresponding to the segmented blocks of the image.); 
a dimming value calculating circuit configured to calculate a brightness value (claim 3. local dimming method of claim 1, wherein analyzing of the input image comprises: calculating one of a histogram and an average picture level of the input image; and determining a degree of brightness of the input image on the basis of one of the histogram and the average picture level.) of each block and to calculate a dimming value for adjusting the brightness of a backlight corresponding to the block according to the brightness value ([0039] The temporal filter 16 disperses the dimming value for each block, received from the spatial filter 13, for a plurality of frame periods to prevent dimming value for each block using an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter. For example, the temporal filter 16 may use the filter described in Korean Patent Application No. 10-2008-0007282 (23th of Jan. 2008) applied by the Applicant and may be implemented by any known temporal filter also see [0040]); 
a dimming value filtering device (fig. 2, [0025]) configured to receive the dimming value, to generate a plurality of masks, to select one of the plurality of masks according to a position of the block in the video image (fig. 6, [0038]-[0040]), 
and to apply a selected mask to the block to calculate a filtered dimming value ([0031]-[0032]); and a dimming output circuit configured to output a dimming control signal ([0011] a backlight unit including a backlight emitting surface segmented into N.times.M (N and M are positive values greater than n) blocks and irradiating light to the liquid crystal display panel; a backlight driver controlling light sources of the backlight unit for the respective segmented blocks of the backlight emitting surface; and a local dimming circuit independently controlling a luminance of each block of the backlight emitting surfaces on the basis of an analysis result of an input image), for driving the backlight according to the dimming value, to a backlight driving device (Referring to FIG. 7, the liquid crystal display includes a liquid crystal display panel 200, a source driver 210 for driving data lines 201 of the liquid crystal display panel 200, a gate driver 220 for driving gate lines 202 of the liquid crystal display panel 200, a timing controller 230 for controlling the source driver 210 and the gate driver 220, a backlight unit 300 for irradiating light to the liquid crystal display panel 200, a light source driver 310 for 

Regarding claim 20 Cho teach wherein the mask conprises a plurality of coefficients in the form of a matrix, the plurality of coefficients being used for arithmetic operations with respect to the dimming values of the block and its neighboring blocks ([0038] and fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20120133685) in view of Kim (US 20110148941).
Regarding claim 18 Cho is silent on wherein the dimming value filtering device designates a region of interest and filters a dimming value of a block positioned outside the region of 35interest such that differences between the dinning value of the block positioned outside the region of interest and dimming values of adjacent neighboring blocks decrease.
However Kim teach wherein the dimming value filtering device designates a region of interest and filters a dimming value of a block positioned outside the region of 
Therefore, it would have been obvious to one the ordinary skilled in the art to combine Cho in light of Kim so that it may include wherein the dimming value filtering device designates a region of interest and filters a dimming value of a block positioned outside the region of 35interest such that differences between the dinning value of the block positioned outside the region of interest and dimming values of adjacent neighboring blocks decrease.
The motivation is to provide a driving method for local dimming of an LCD device includes determining a dimming value of each of a plurality of local dimming blocks into which a backlight unit is divided to be driven on a block basis by analyzing input image data on a block basis to improve the image quality.

Allowable Subject Matter
Claims 6, 7, 10-13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. US 20130215161.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625